                                              Case 2:20-cv-02324-APG-VCF Document 104 Filed 04/15/21 Page 1 of 3



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   KARA B. HENDRICKS, ESQ.
                                            Nevada Bar No. 7743
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, Nevada 89135
                                            Tel: (702) 792-3773
                                        5   Fax: (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hendricksk@gtlaw.com
                                        7   DEBO P. ADEGBILE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        8   CHRISTOPHER SCOTT MCABEE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        9   ALAN E. SCHOENFELD, ESQ.
                                            (Admitted Pro Hac Vice)
                                       10   WILMER CUTLER PICKERING HALE AND DORR LLP
                                            7 World Trade Center
                                       11   250 Greenwich Street
                                            New York, New York 10007
                                       12   Tel: (212) 295-6717
                                            Fax: (212) 230-8888
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   Email: debo.adegbile@wilmerhale.com
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                                   Scott.McAbee@wilmerhale.com
                                       14
                                            Attorneys for Defendants Democracy Prep Public Schools,
                                       15   Democracy Prep Public Schools, Inc., Democracy Prep at
                                            the Agassi Campus, Democracy Prep Nevada LLC, School
                                       16   Board of Democracy Prep at the Agassi Campus, Natasha
                                            Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,
                                       17   PhD, and Kimberly Wall
                                       18
                                                                           UNITED STATES DISTRICT COURT
                                       19
                                                                                   DISTRICT OF NEVADA
                                       20

                                       21   GABRIELLE CLARK, individually and as parent         CASE NO.: 2:20-cv-02324-APG-VCF
                                            and guardian of WILLIAM CLARK, and
                                       22   WILLIAM CLARK, individually,

                                       23                        Plaintiffs,

                                       24   vs.                                                 STIPULATION TO SCHEDULE
                                                                                                AMENDMENT AND ANSWER
                                       25   STATE PUBLIC CHARTER SCHOOL
                                            AUTHORITY, DEMOCRACY PREP PUBLIC
                                       26   SCHOOLS, DEMOCRACY PREP PUBLIC
                                            SCHOOLS, INC., DEMOCRACY PREP at the
                                       27   AGASSI CAMPUS, DEMOCRACY PREP
                                            NEVADA LLC, SCHOOL BOARD of Democracy
                                       28   Prep at the Agassi Campus, NATASHA TRIVERS,
                                                                                      1
                                              Case 2:20-cv-02324-APG-VCF Document 104 Filed 04/15/21 Page 2 of 3



                                        1   individually and in her official capacity as
                                            Superintendent and CEO, ADAM JOHNSON,
                                        2   individually and in his official capacity as Executive
                                            Director and Principal, KATHRYN BASS,
                                        3   individually and in her capacity as Teacher,
                                            JOSEPH MORGAN, individually and in his official
                                        4   capacity as Board Chair, KIMBERLY WALL,
                                            individually and in her capacity as assistant
                                        5   superintendent, and John & Jane Does 1-20,
                                        6                          Defendants.
                                        7

                                        8          Plaintiffs Gabrielle Clark and William Clark, by and through their counsel of record, MARQUIS

                                        9   AURBACH COFFING, and Defendants Democracy Prep Public Schools, Democracy Prep Public

                                       10   Schools, Inc., Democracy Prep at the Agassi Campus, Democracy Prep Nevada LLC, School Board of

                                       11   Democracy Prep at the Agassi Campus, Natasha Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,

                                       12   PhD, and Kimberly Wall (the “Democracy Prep Defendants”), by and through their counsel,
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   GREENBERG TRAURIG, LLP, and WILMER CUTLER PICKERING HALE AND DORR LLP,
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14   hereby request that the Court enter the following stipulation and schedule.

                                       15          1.      On April 9, 2021, the parties stipulated that the motion for preliminary injunction be

                                       16   withdrawn. On April 12, 2021, the Court agreed and vacated the preliminary injunction hearing. [ECF

                                       17   No. 99]

                                       18          2.      Defendants consent to Plaintiffs amending their complaint, and the parties agree to the

                                       19   following schedule:

                                       20                  a.      Plaintiffs will file an amended complaint, if any, by May 3, 2021.

                                       21                  b.      Defendants will file an answer or motion to dismiss by June 3, 2021.

                                       22                  c.      Plaintiffs will file a response, if any, by July 2, 2021.

                                       23   ///

                                       24   ///

                                       25   ///

                                       26   ///

                                       27   ///

                                       28   ///
                                                                                                 2
                                              Case 2:20-cv-02324-APG-VCF Document 104 Filed 04/15/21 Page 3 of 3



                                        1                  d.      Defendants will file a reply, if any, by July 30, 2021.
                                        2          IT IS SO STIPULATED.
                                        3          DATED this 14th day of April, 2021.
                                        4   GREENBERG TRAURIG, LLP                                  MARQUIS AURBACH COFFING
                                        5
                                                   /s/Kara B. Hendricks                                    /s/Brian R. Hardy
                                        6   MARK E. FERRARIO, ESQ.                                  BRIAN R. HARDY, ESQ.
                                            Nevada Bar No. 1625                                     Nevada Bar No. 10068
                                        7   KARA B. HENDRICKS, ESQ.                                 SUSAN E. GILLESPIE, ESQ.
                                            Nevada Bar No. 7743                                     Nevada Bar No. 15227
                                        8   10845 Griffith Peak Drive, Suite 600                    10001 Park Run Drive
                                            Las Vegas, Nevada 89135                                 Las Vegas, Nevada 89145
                                        9                                                           Attorneys for Plaintiffs
                                            DEBO P. ADEGBILE, ESQ.
                                       10   (Admitted Pro Hac Vice)
                                            CHRISTOPHER SCOTT MCABEE, ESQ.                          STATE PUBLIC CHARTER SCHOOL
                                       11   (Admitted Pro Hac Vice)                                 AUTHORITY
                                            ALAN E. SCHOENFELD, ESQ.
                                       12   (Admitted Pro Hac Vice)
                                            WILMER CUTLER PICKERING HALE                                   /s/Ryan W. Herrick
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   AND DORR LLP                                            RYAN W. HERRICK, ESQ.
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                            7 World Trade Center                                    Nevada Bar No. 7380
                                       14   250 Greenwich Street                                    1749 North Stewart St Ste 40
                                            New York, New York 10007                                Carson City, Nevada 89706
                                       15   Attorneys for Defendants Democracy Prep Public          Attorney for State Public Charter School
                                            Schools, Democracy Prep Public Schools, Inc.,           Authority
                                       16   Democracy Prep at the Agassi Campus,
                                            Democracy Prep Nevada LLC, School Board of
                                       17   Democracy Prep at the Agassi Campus, Natasha
                                            Trivers, Adam Johnson, Kathryn Bass, Joseph
                                       18   Morgan, PhD, and Kimberly Wall
                                       19

                                       20                                                   ORDER
                                       21          In consideration of the stipulation by the parties, and with cause appearing,
                                       22          IT IS HEREBY ORDERED that Plaintiffs will file an amended complaint, if any, by May 3,
                                       23   2021. Defendants will file an answer or motion to dismiss by June 3, 2021. Plaintiffs will file a response,
                                       24   if any, by July 2, 2021. Defendants will file a reply, if any, by July 30, 2021.
                                       25          IT IS SO ORDERED.
                                       26          DATED this 15th day of April, 2021.
                                                                                                    _______________________________________
                                       27                                                           UNITED STATES MAGISTRATE JUDGE
                                       28
                                                                                                3
